Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Clayton Williams Energy, Inc.: We consent to the incorporation by reference in registration statements on FormS-8 (Nos.33-68320, 33-68316, 33-69688, and 33-92834 ) and on FormS-3 (No.333-116825) of Clayton Williams Energy, Inc. and subsidiaries of our reports dated February28, 2011 with respect to the consolidated balance sheets of Clayton Williams Energy, Inc. and subsidiaries as of December31, 2010 and 2009, and the related consolidated statements of operations, comprehensive income (loss), equity, and cash flows for each of the years in the three-year period ended December31, 2010, and the effectiveness of internal control over financial reporting as of December 31, 2010, which reports appear in the December31, 2010 annual report on Form10-K of Clayton Williams Energy, Inc. and subsidiaries. /s/ KPMG LLP Dallas, Texas February 28, 2011
